 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JIMMY GREER,                                   Case No. 2:15-cv-01063-KJM-CKD
11                      Plaintiff,
12           v.                                      ORDER
13    DICK'S SPORTING GOODS, INC.,
14                      Defendant.
15

16                 Following the court’s order granting plaintiff’s motion for preliminary approval of

17   class action settlement, ECF No. 77 (order) and ECF No. 73 (motion), and upon reviewing

18   plaintiff’s revised notice, ECF No. 78, the court APPROVES the proposed class notice and SETS

19   the following notice schedule:

20                         Date                                             Event
                                                      Last day for settlement administrator to mail
21        October 1, 2019 [14 days after order]
                                                      class notice to class members
22                                                    Last day for plaintiff to move for attorneys’
       October 22, 2019 [10 days before objection
                                                      fees, costs, and class representative
                       deadline]
23                                                    enhancement payment
       November 1, 2019 [30 days after settlement     Last day for class members to submit requests
24         administrator mails class notice]          for exclusion
25                                                    Last day for plaintiff to file motion for final
                   November 22, 2019
                                                      approval of class action settlement
26                                                    Hearing on plaintiff’s motion for final approval
           December 20, 2019 at 10:00 a.m. in         of class action settlement and motion for
27                Courtroom No. 3                     attorneys’ fees, costs, and class representative
                                                      enhancement payment
28
                                                     1
 1               IT IS SO ORDERED.
 2   DATED: September 18, 2019.
 3
                                     UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
